Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 26, 2022

                                      No. 04-22-00410-CV

                                     ALL OCCUPANTS,
                                         Appellant

                                                v.

                                 V&S TOTAL TRADE, LLC,
                                        Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2022CV01033
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        Appellant’s brief was due on September 7, 2022. See TEX. R. APP. P. 38.6(d). However,
to date, Appellant has not filed the brief or any further motion for extension of time to file the
brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court